Citation Nr: 0434160	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
1992, for a grant of service connection for residuals of 
hepatitis A, B, and C, with cirrhosis of the liver.

2.  Entitlement to an effective date earlier than October 27, 
1992, for a grant of service connection for residuals of a 
splenectomy.

3.  Entitlement to a higher combined evaluation for multiple 
service-connected disabilities from October 27, 1992.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to June 
1976.  

In August 1999, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a previously denied claim of entitlement to service 
connection for residuals of hepatitis.  That reopened claim, 
as well as a claim of entitlement to service connection for 
residuals of a splenectomy, were remanded to the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, for additional 
development.  

In June 2001, a Decision Review Officer granted service 
connection for residuals of hepatitis A, B, and C; cirrhosis 
of the liver; and residuals of a splenectomy effective from 
October 27, 1992.  Thereafter, a notice of disagreement was 
filed challenging the effective dates assigned.  The veteran 
also challenged the combined percentage assigned with respect 
to all service connected disabilities as of October 27, 1992.  

The veteran in his substantive appeal received by the ROIC in 
October 2002 requested a hearing before the Board, sitting at 
the ROIC.  The ROIC acknowledged that request in an October 
2002 letter.  In response to the RO's October 2002 letter, 
the veteran indicated that, instead of a travel board 
hearing, he wished to appear for a hearing before the Board 
in Washington, DC.  In January 2003, the veteran withdrew his 
request for a Board hearing.  No other request for a hearing 
remains pending at this time.  

Allegations of clear and unmistakable error (CUE) in December 
1983 Board decision are set forth by the veteran in his 
substantive appeal of October 2002.  The question of CUE in a 
prior Board decision is a matter over which the law vests the 
Board with original jurisdiction.  To initiate the Board's 
review of such a CUE claim, however, the veteran must submit 
a written motion for review of a decision based on CUE to:  
Director, Management and Administration, (01E), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW., Washington, DC 
20420.  See 38 C.F.R. §§ 20. 1400, 1404 (2003).  Before 
filing a motion alleging CUE, however, the veteran is 
cautioned to carefully consider the provisions of 38 C.F.R. § 
20.1400 through 20.1410 (2003) particularly in light of the 
provisions of 38 C.F.R. § 20.1409.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2003).  The 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

The evidence of record shows that contrary to VCAA as 
codified at 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2003), full, complete and accurate notice of the 
VCAA was never furnished to the veteran concerning his claims 
of entitlement to service connection.  Hence, the provisions 
of VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004) are not 
applicable, and a remand for appropriate notice under 38 
U.S.C.A. § 5103 is required for each of the effective dates 
issues now on appeal.  It is well to note that the February 
2001 and June 2004 letters to the veteran, as well as an 
October 2002 statement of the case do not meet the notice 
requirements in light of Quartuccio v. Principi, 16 Vet.App. 
183, 187 (2002), and Pelegrini v. Prinicpi, 18 Vet.App. 112 
(2004).  

Finally, the veteran has indicated that he submitted to the 
RO in New York, New York, in 1982 a rejection letter from the 
New York Police Department (NYPD) in which he was denied 
employment reportedly on the basis of liver function 
abnormalities.  A copy of that rejection letter is not 
currently of record or otherwise referenced in any of the VA-
generated documents recorded since.  Service medical records 
do indicate that initial and follow-up testing of liver 
function of the veteran was attempted on behalf of the NYPD, 
the results of the second round of which are not disclosed.  
Further efforts to obtain any additional service medical 
records, as well as the veteran's service personnel records, 
are thus found to be in order.  

In light of the foregoing, further actions by the ROIC are 
deemed to be necessary, and to that end, this matter is 
REMANDED to the ROIC for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the ROIC must 
notify the veteran what specific 
information and evidence are still needed 
to substantiate each claim noted on the 
title page.  The veteran must be notified 
what specific portion of any needed 
evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The ROIC must 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The ROIC 
must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, the ROIC must contact the 
veteran in writing and request that he 
furnish the details with respect to his 
reported submission of a letter of 
rejection regarding employment with the 
NYPD, including the particular VA office 
where that document allegedly was 
submitted and the date of any such 
submission.  Based on any response 
received from the veteran, the ROIC must 
undertake efforts to contact the VA 
office where the document allegedly was 
submitted in an effort to locate same.  
Such efforts must be documented in 
writing.   

3.  The ROIC must also contact the 
National Personnel Records Center, the 
applicable service department, or other 
source, in an effort to obtain a complete 
set of the veteran's service medical and 
personnel records for inclusion in the 
claims folder.  

4.  Lastly, the ROIC must issue a new 
rating decision and readjudicate the 
issues of the veteran's entitlement to an 
effective date earlier than October 27, 
1992, for a grant of service connection 
for residuals of hepatitis A, B, and C, 
and cirrhosis of the liver; entitlement 
to an effective date earlier than October 
27, 1992, for a grant of service 
connection for residuals of a 
splenectomy; and entitlement to a higher 
combined evaluation for multiple service-
connected disabilities from October 27, 
1992.  Such readjudications must be based 
all of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the jurisprudence interpretive thereof.  

If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




